Order entered June 4, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00242-CV

         IN THE INTEREST OF M.C.M. AND M.A.M., CHILDREN

               On Appeal from the 366th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 366-53554-2020

                                      ORDER

      The reporter’s record is past due. By letter dated May 27, 2021, Antoinette

Varela, Official Court Reporter for the 366th Judicial District Court, notified the

Court that “there has not been a clear or formal designation of record, so, therefore,

no financial arrangements have been able to be made.” Appellant filed a letter on

June 1, 2021 with an exhibit attached of a March 17, 2021 email to Ms. Varela

with a list of the hearings she was requesting.

      Appellant filed a Statement of Inability to Afford Payment of Court Costs in

the trial court on March 9, 2021. Because nothing in the record reflects appellant

has been ordered to pay costs, appellant is allowed to proceed without payment of
costs. See TEX. R. CIV. P. 145(a). Accordingly, we ORDER Ms. Varela to file the

reporter’s record of the requested hearings on or before July 5, 2021.

      We DIRECT the Clerk of this Court to send a copy of this order to Ms.

Varela and all parties.

                                             /s/    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE